EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT
(Rudolph R. Wrabel)

 

   THIS AGREEMENT made as of the 17th day of May, 2004, by and among Rock of
Ages Corporation, a Delaware corporation, with a place of business at 772
Graniteville Road, Graniteville, Vermont (the "Company"), and Rudolph R. Wrabel
(the "Employee"), residing at 11635 Versailles Lakes Lane, Houston, Texas 77082.

 

FACTUAL BACKGROUND:

 

   A.   Company wishes to employ Employee as a senior officer of the Company,
initially as President and Chief Operating Officer of the Memorials Division of
the Company (the "COO"), reporting to the Chief Executive Officer of the
Company, with principal responsibilities for the bottom and top line growth of
the Company's retail memorial distribution system (the "Position") and with such
other executive duties and responsibilities, and such other or different senior
executive positions, as Company may assign to Employee; and Employee wishes to
accept such employment subject to the terms and conditions of this agreement.

   B.   Company and its direct and indirect subsidiaries, successors and assigns
(herein referred to as the ROAC Corporate Group) quarry, manufacture, sell and
otherwise deal in granite, marble, bronze and other memorials, monuments and
other products, perform services related thereto, and market such products and
services at wholesale and retail in the United States and in various foreign
countries (Company's "Business") and have accumulated valuable and confidential
information including trade secrets and know-how relating to technology,
manufacturing procedures, formulas, machines, marketing plans, sources of
supply, business strategies and other business records.

   C.   The agreement by Employee to enter into the covenants contained herein
is a condition precedent to the employment of Employee by the Company in the
Position; Employee hereby acknowledges said covenants and acknowledges that
Employee's execution of this agreement are express conditions of Employee's
employment; and that said covenants are given as material consideration for such
employment and the other benefits conferred upon Employee by this agreement.

   D.   As used herein, the term "Company" shall refer to Company and, where
applicable, to any member of the ROAC Corporate Group for which Employee may
from time to time be performing services under this agreement.

   NOW, THEREFORE, in consideration of the foregoing, the employment provided
hereunder, and other valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

--------------------------------------------------------------------------------

   1.  EMPLOYMENT. Company agrees to employ Employee, and Employee accepts
employment in the Position, reporting to the Chief Executive Officer of the
Company, all upon the terms and conditions hereinafter set forth.

   2.  DUTIES AND POLICIES.

       (a)  DUTIES. The Employee agrees to devote his full time and best efforts
to Employee's employment duties in the Position or such other or different
positions to which Employee may be assigned during the Term (as hereinafter
defined), and to such other duties as may be assigned to Employee from time to
time by Company. The Employee's duties and authorities hereunder shall be
commensurate with those of similar executives in similar positions at the
Company.

       (b) POLICIES. Employee agrees to abide by the policies, rules,
regulations or usages applicable to Employee as established by Company and the
ROAC Corporate Group, from time to time and provided to Employee in writing
(collectively, the Company's "Policies").

       (c)  COMPANY LOCATIONS. Employee shall be primarily assigned to the
Company's Graniteville, Vermont office, but as the COO, the Employee must be
available for regular travel, meetings and temporary functions at other Company
and ROAC Corporate Group locations and offices and lender and investor locations
as may be required to fulfill the duties and responsibilities of the Position.

      (d)  INDEMNIFICATION. As an executive officer of the Company, the Employee
will be covered by the Company's director and officer liability insurance, as in
effect from time to time, and shall be entitled to indemnification in accordance
with the Company's bylaws and as permitted by Delaware Corporation Law.

  3.  TERM. The term of this agreement (the "Term") shall be five (5) years,
beginning on the date first above written, unless terminated earlier as
hereinafter provided.

   4. COMPENSATION. For all services to be rendered by Employee in any capacity
hereunder, the Company shall pay Employee the following:

       (a) SALARY. The Company shall pay Employee an annual salary of Two
Hundred Eighty Thousand Dollars ($280,000), less withholding and other taxes
required by federal and state law (the "Annual Base Salary"), payable in equal
monthly installments. Employee shall be eligible to receive increases in
Employee's Annual Base Salary pursuant to periodic salary reviews consistent
with Company's corporate policies, with the first such review to be made as of
January 1, 2005; it being understood such increases are not guaranteed, but are
subject to Employee's job performance and the determination by the Company, in
its sole discretion, to award salary increases to Employee. The Annual Base
Salary shall not be decreased during the Term.
 

2

--------------------------------------------------------------------------------

 

      (b)  BONUS. Employee may also be awarded a bonus or bonuses from time to
time during the Term in such amounts, if any, and at such time, if any, as the
Company may determine, in its sole discretion, to award such bonuses. Employee's
annual bonus target shall be up to 50% of Annual Base Salary, with performance
criteria to achieve the bonus target to be set by the Compensation Committee of
the Board of Directors, with input from the Employee and the CEO.

   5.  FRINGE BENEFITS. During the term of this agreement, Employee shall be
entitled to participate in such fringe benefits as, from time to time, may be
applicable to the Company's similarly situated employees, subject to the terms
and conditions of such fringe benefit plans. The Employee's "Initial Fringe
Benefits" include those listed on EXHIBIT 5 attached hereto and incorporated
herein by reference. The Initial Fringe Benefits may be phased out and
terminated and the Company may substitute for the Initial Fringe Benefits such
different and/or additional fringe benefits as the Company from time to time,
after the date hereof, makes available for the Company's similarly situated
employees.

   Fringe benefits as used in this section do not include cash compensation,
stock options or other compensation. The Company reserves the right to modify,
eliminate or change fringe benefits in its discretion. Fringe benefits provided
to Employee will, however, generally be not less advantageous to Employee than
those provided by Company to its similarly situated employees.

   6.  INCENTIVE STOCK OPTIONS. The Company, subject to approval by the Rock of
Ages Corporation ("ROAC") Compensation Committee, will grant Employee incentive
stock options under the Rock of Ages Corporation Amended and Restated 1994 Stock
Plan (the "Option Plan") for One Hundred Fifty Thousand (150,000) shares of ROAC
Class A Common Stock, One Cent ($.01) par value, at a price per share authorized
and approved by the grant by the ROAC Option Committee, namely the closing price
of the ROAC Class A Common Stock on the day before the execution in accordance
with ROAC's 1994 stock plan (the "Plan"), by ROAC and Employee of ROAC's
standard form Stock Option Agreement, which will provide that the options vest
over five (5) years at the rate of twenty percent (20%) per year. The first
twenty percent (20%), namely the first Thirty Thousand (30,000) shares, vest as
of the grant date subject to the terms of the Plan. A copy of the standard form
Stock Option Agreement is attached as EXHIBIT 6. To the extent that this level
of options exceeds the annual $100,000 limit on incentive stock options, any
excess will be treated as non-qualified options in accordance with the terms of
the Plan and applicable law. The Stock Option Agreement will be signed not
sooner than June 1, 2004 and not later than June 15, 2004.

3

--------------------------------------------------------------------------------

   7.  TERMINATION.

   (a)  TERMINATION BECAUSE OF DEATH OR TOTAL DISABILITY. This agreement will
terminate automatically upon the date of Employee's Death or Total Disability.
Employee shall be deemed to have incurred a Total Disability:

         (i) if Company maintains a long term disability policy in effect for
the benefit of Employee, on the date when the Employee shall have received total
disability benefits under said policy for a period of six (6) months;

         (ii) if no such long term disability insurance policy is in effect on
the date when Employee suffers from a physical or mental disability of such
magnitude and effect that Employee is unable to perform the essential functions
of Employee's assigned Position notwithstanding reasonable accommodation and
such disability continues during a period of twelve (12) continuous or
noncontinuous months within the eighteen (18) month period beginning on the
first day of the month in which the first day of disability occurs;

        (iii) if Employee illegally uses drugs and, as a result, performance of
Employee's duties and/or employment with Company is in any way impaired; or

        (iv) on the date when Employee receives more than twelve (12) weeks of
payments under the Social Security Act because it is determined by the Social
Security Administration that Employee is totally disabled.

Total Disability as set forth in subsections (ii) or (iii) above shall be deemed
to have occurred upon the written certification to Company thereof by the
Employee's personal physician, which certification may be requested in writing
by Company. If Employee does not have a personal physician or refuses to consult
with Employee's personal physician, Company may select a licensed physician,
board-certified in internal medicine or family practice, at its cost, to examine
the Employee, which physician shall, for purposes hereof, be deemed to be the
Company's physician; provided, that if Employee refuses to be examined by the
Company's physician within thirty (30) days after the physician's appointment by
Company, then Employee may be conclusively presumed to have become Totally
Disabled as of the close of such thirty (30) days period. If Employee disagrees
with the opinion of Company physician, then Employee may select a second
licensed, board-certified physician, at Employee's cost, to examine Employee. If
said two (2) physicians disagree as to whether Employee is Totally Disabled,
then the personal physician and the Company shall then select a third licensed,
board-certified physician, with the cost of this third physician to be split
between Company and Employee, to examine Employee. Upon examination of Employee
by the three (3) physicians, each physician shall render an opinion with respect
to the condition of Employee in regards to Employee's Total Disability, and the
opinion of a majority of the physicians shall be binding upon all parties.

4

--------------------------------------------------------------------------------

       (b)  TERMINATION BY THE COMPANY OR EMPLOYEE. The Company may terminate
this agreement with or without cause and by giving Employee thirty (30) days
prior written notice. In the event of termination or notice of termination by
Company without cause, or in the event that Employee terminates this agreement
for "Good Reason" (defined below). Employee will be entitled to to the
following: (i) the then current Annual Base Salary, payable in 12 equal monthly
installments (less applicable withholdings), with the first such installment
being due on the 15th day of the month following the date of such termination
and subsequent payments being made on the same day of each of the following
months; (ii) earned but unpaid bonus (if any) for the year in which this
agreement is terminated, prorated to date of termination and payable when such
bonuses are normally paid; (iii) continuation of health care coverage at active
employee contribution rates for a period of 1 year following the date of
termination of this agreement; (iv) reimbursement for outplacement services in
an aggregate amount not to exceed $10,000. Said payments shall release the
Company from any further obligations under this agreement. Termination of
Employee by the Company for (1) embezzlement or other theft of corporate
property, (2) a material breach of Section 8 or 11 of this contract by Employee
while employed by the Company, (3) drug, alcohol or other substance abuse, (4)
sexual harassment, battery or other criminally actionable offense by Employee
against an employee or customer of the Company, or (5) Employee's conviction of
any felony while employed by the Company shall constitute and be in all respects
termination for cause by the Company and Employee shall not be entitled to the
lump sum termination payment described in preceding sentences of this section.
Employee may resign from employment at any time for any reason and terminate
this agreement by giving thirty (30) days written notice to Company of such
intention. In such event, Company may, in its discretion, permit Employee to
work through the notice period or accept the Employee's immediate resignation.
In the event of a termination by the Company for cause or by Employee, Employee
shall not be entitled to payment of any further compensation, salary or benefits
under the terms of this agreement (including the termination payment described
above) except (i) Annual Base Salary to date of termination; (ii) earned but
unpaid bonus for the year prior to the date of termination; (iii) any vested
benefits under the then current Company employee benefit plans; (iv) accrued but
unused vacation; and (v) any benefit continuation or conversion rights under the
then current Company employee benefit plans.

For the purposes of this section 7, "Good Reason" shall mean the occurrence,
without Employee's consent, of any of the following events or circumstances: (a)
any material breach by the Company of this agreement; (b) if the Employee no
longer reports to the CEO of the Company or its successors or assigns; (c) any
material diminution in the Employee's position, authority or responsibilities
with the Company; or (d) a change by the Company in the location of the
Employee's office at Graniteville, Vermont to a new location that is both (i)
outside a radius of 50 miles from the Employee's principal residence in Vermont
and (ii) more than 50 miles from the Employee's office in Graniteville, Vermont.

       (c) TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL. If the Employee's
employment hereunder is terminated (x) by the Company (other than a termination
due to Employee's death, Disability or for cause) within 12 months after a
Change in Control; or (y) by the Employee for Good Reason within 12 months after
a Change in Control, the Company shall pay to the Employee a lump sum in cash
within 15 days after the date of termination equal to 2 times the then current
Annual Base Salary, plus the benefits referenced in section 7(b)(ii), (iii) and
(iv). Any outstanding options granted to Employee pursuant to the Option Plan
shall fully vest and become immediately exercisable.

5

--------------------------------------------------------------------------------

 

       For the purposes of this Agreement, a "Change in Control" shall mean:

       (i) The acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) after the date of this
Agreement of 50% or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this paragraph, the following acquisitions shall not constitute
a Change in Control: (1) Any acquisition directly from the Company; (2) any
acquisition by the Company; (3) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or by any corporation
controlled by the Company; (4) any acquisition pursuant to a transaction which
satisfies the criteria set forth in clauses (A), (B), and (C) of paragraph (iii)
below; or (5) any acquisition by Kurt M. Swenson or his siblings, any Permitted
Transferee (as defined in the Company's Amended and Restated Certificate of
Incorporation as in effect as of the date of this Agreement) of Kurt M. Swenson
or his siblings, any Person controlled by any such Person(s) or any group of
which any such Person is a member (any of the Persons described in this clause 5
being referred to as an "Excluded Person"); or

      (ii) Individuals who, as of the date of this Agreement, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director after the date of this Agreement whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least the
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; or

      (iii) Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company, other than with or to an Excluded Person (a "Business
Combination"), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 40% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation or other entity
resulting from such Business Combination; (B) no Person (excluding any Excluded
Person, any corporation or other entity resulting from such Business Combination
or any employee benefit plan (or related trust) of the Company or such
corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities of such corporation or other
business entity resulting from such Business Combination and (C) at least half
of the members of the board of directors or other governing body of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.

6

--------------------------------------------------------------------------------

    8. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Employee acknowledges that
during Employee's employment, Employee will become fully familiar with all
aspects of Company's Business and the ROAC Corporate Group's businesses, and
will obtain access to confidential and proprietary information relating to such
businesses. Employee understands, agrees and covenants that such information is
valuable and Employee has no property interest in it. Therefore, Employee
covenants and agrees that during Employee's employment with Company and
thereafter, Employee will not use, disclose, communicate or divulge such
information to any person not employed by Company and the ROAC Corporate Group,
or use such information except as may be necessary to perform Employee's duties
as an Employee under this agreement. Employee's obligations in this section
shall survive the expiration of the Term of this agreement and/or termination of
Employee's employment under this agreement for any reasons whatsoever.

    9. NON-SOLICITATION OF EMPLOYEES, CLIENTS AND CUSTOMERS. During the Term of
this agreement and for the period of Employee's non-competition covenant set
forth in Section 11 hereof, following the termination of this agreement,
Employee agrees not to, on Employee's own behalf or on behalf of any other
person, corporation, firm or entity, directly or indirectly, solicit or induce
any client, customer, employee or sales representative of Company or the ROAC
Corporate Group to stop doing business with or to leave any of the said
companies for any reason whatsoever or to hire any of said companies' employees.

   10. RETURN OF PROPERTY. Upon termination or non-renewal of this agreement for
any reason, employee agrees to immediately return all Company and ROAC Corporate
Group property, whether confidential or not, without keeping copies or excerpts
thereof, including, but not limited to, computers, printers, customer lists,
samples, product information, financial information, price lists, marketing
materials, keys, credit cards, automobiles, technical data, research,
blueprints, trade secrets information, and all confidential or proprietary
information.

7

--------------------------------------------------------------------------------

    11. NON-COMPETITION COVENANT BY EMPLOYEE. Company and Employee agree that
the Company and the ROAC Corporate Group are currently engaged in the business
of quarrying, manufacturing, lettering, setting, marketing and selling at need
and pre-need granite, bronze and other memorials and monuments and related
products and services at wholesale and at retail (herein collectively referred
to as the "Restricted Business") and Company is, or during the Term intends to
be, engaged in the Restricted Business in every state of the United States as of
the date of this agreement and has hereby hired the Employee to help expand and
grow the Restricted Business. Therefore, the restricted territory shall include
all the states of the United States (the "Restricted Territory"). Accordingly,
as a material and essential inducement to Company to hire the Employee and in
consideration of Company's agreements with the Employee under this agreement,
Employee agrees that during the Term of this agreement and, if this agreement is
terminated for any reason, lapses, is not renewed for any reason, or Employee is
not employed (with or without a written contract) by Company after the end of
the Term hereof for any reason, then, in any such case, for a period equal to
two (2) years thereafter Employee will not, in the Restricted Territory,
directly or indirectly, in any manner whatsoever:

   (a) compete with Company, its successors and assigns, or the ROAC Corporate
Group, its successors and assigns, in the Restricted Business, in the Restricted
Territory;

   (b) engage in the Restricted Business, except as an employee of Company or
the ROAC Corporate Group, in the Restricted Territory;

   (c) have any ownership interest in (other than the ownership of less than
five percent (5%) of the ownership interests of a company whose stock or other
ownership interests are publicly traded) any business entity which engages,
directly or indirectly, in the Restricted Business in the Restricted Territory
except for any ownership interest owned by Employee during the Term of this
agreement, and after termination of this agreement, in the Company or in any
member of the ROAC Corporate Group;

   (d) contract, subcontract, work for, solicit work from, solicit Company or
ROAC Corporate Group employees for, or solicit customers for, advise or become
affiliated with, any business entity which engages in the Restricted Business in
the Restricted Territory except as an employee of Company or of the ROAC
Corporate Group; or

   (e) lend money or provide anything of value to any entity which engages in
the Restricted Business in the Restricted Territory.

   The term "compete" as used in this Section 11 means engage in competition,
directly or indirectly, either as an employee, officer, director, owner, agent,
member, consultant, partner, sole proprietor, stockholder, or any other
ownership form or other capacity.

8
 

--------------------------------------------------------------------------------

   While the restrictions as set forth herein and in Sections 8, 9 and 11 are
considered by the parties hereto to be reasonable in all circumstances, it is
recognized that any one or more of such restrictions might fail for unforeseen
reasons. Accordingly, it is hereby agreed and declared that if any of such
restrictions shall be adjudged to be void as unreasonable in all circumstances
for the protection of Company and the ROAC Corporate Group and their interests,
but would be valid if part of the wording thereof were deleted, the period
thereof reduced, or the range of activities or area dealt with reduced in scope,
such restrictions shall apply with the minimum modification as may be necessary
to make them valid and effective, while still affording to Company and the ROAC
Corporate Group the maximum amount of protection contemplated thereby.

   Employee represents that he has carefully reviewed Employee's restrictive
non-competition covenant set forth in this Section 11 and the non-disclosure
covenant in Section 8 and the non-solicitation covenant in Section 9 and has
determined that these covenants will not impose undue hardship, financial or
otherwise, on Employee; that their Restrictive Territory and duration will not
impose a hardship on Employee; that they protect Company's and the ROAC
Corporate Group's legitimate interests in their investment in Employee and in
their goodwill of their Restricted Business; and that in Employee's opinion
Employee not being able to compete in the Restrictive Territory for the duration
of Employee's covenants will not be injurious to the public interest.

   Employee agrees that Employee's breach of Employee's covenants in Sections 8,
9, 10 and 11 will cause irreparable harm to Company and the ROAC Corporate
Group.

    12. LOYALTY. Employee shall devote Employee's full time and best efforts to
the performance of Employee's employment under this agreement. During the term
of this agreement, Employee shall not at any time or place whatsoever, either
directly or indirectly, engage in the Restricted Business or any other
professional or active business to any extent whatsoever, except on or pursuant
to the terms of this agreement, or with the prior written consent of Company.
Employee agrees that he will not, while this agreement is in effect, do any
unlawful acts or engage in any unlawful habits or usages which injure, directly
or indirectly, Company and its business or the ROAC Corporate Group and its
businesses.

    13. GOVERNING LAW, JURISDICTION AND VENUE. This agreement shall be governed
by and construed in accordance with the laws of the State of Vermont.

    14. HEADINGS. The descriptive headings of the several sections of this
agreement are inserted for convenience of reference only and shall not control
or affect the meanings or construction of any of the provisions hereof.

9

--------------------------------------------------------------------------------

     15. SEVERABILITY AND VIOLATION OF LAWS. If any provision of this agreement
shall be held invalid or unenforceable according to law, such provision shall be
modified to the extent necessary to bring it within the legal requirements. Any
such invalidity or unenforceability shall not affect the remaining provisions of
this agreement, and such remaining provisions shall continue in full force and
effect.

    16. SPECIFIC PERFORMANCE. The Employee hereby agrees and stipulates that it
would be impossible to measure in monetary terms the damages which would be
suffered by Company in the event of any breach by Employee of Sections 8, 9, 10,
11 and 12 of this agreement. Therefore, if the Company shall institute any
action in equity to enforce such sections of this agreement, the Employee hereby
waives any claim or defense that the Company has an adequate remedy at law, and
the Employee agrees that the Company is entitled to specific performance of such
terms of the agreement.

    17. NOTICES. Any notice or other communication required or permitted under
this agreement shall be in writing and shall be deemed to have been duly given
(i) upon hand delivery, or (ii) on the third day following delivery to the U.S.
Postal Service as certified or registered mail, return receipt requested and
postage prepaid, (iii) on the first day following delivery to a nationally
recognized United States overnight courier services for next business day
delivery with fee prepaid, or (iv) when telecopied or sent by facsimile
transmission if an additional notice is also given under (i), (ii) or (iii)
above within three (3) days thereafter. Any such notice or communication shall
be directed to a party at its address set forth below or at such other address
as may be designated by a party in a notice given to all other parties hereto in
accordance with the provisions of this section.

FOR THE COMPANY:

Mr. Kurt M. Swenson
President and Chief Executive Officer
Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone: (603) 225-8397
Telecopy: (603) 225-4801

FOR THE EMPLOYEE:

Rudolph R. Wrabel
11635 Versailles Lakes Lane
Houston, Texas 77082
Telephone: (832) 379-8249
Telecopy: (832) 379-8250

10

--------------------------------------------------------------------------------

    18. ASSIGNMENT. The rights and obligations of Company together with its
obligations and all of Employee's covenants and agreements hereunder may be
assigned by Company to any parent, subsidiary or other affiliate of the Company
by operation of law or by contractual assignment; provided, however, that the
Company shall continue to guarantee the obligations, agreements, duties and
covenants hereunder. The rights and obligations of Employee under this agreement
are not assignable.

    19. COMPLETE AND ENTIRE AGREEMENT. This agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, representations and warranties of the parties
as to the subject matter hereof.

   20. AMENDMENTS. This agreement may be amended, or any provision of the
agreement may be waived, provided that any such amendment or waiver will be
binding on the parties only if such amendment or waiver is set forth in a
writing executed by all parties hereto. The waiver by any party hereto of a
breach of any provision of this agreement shall not operate or be construed as a
waiver of any other breach.

   21. SURVIVAL. Sections 7(b) and (c), 8, 9, 10, 11, 12, 13, 15, 16, 17, 21 and
22 shall survive expiration of the Term of this agreement and/or termination of
Employee's employment under this Agreement.

 

 

REMAINING SPACE LEFT BLANK INTENTIONALLY

11

--------------------------------------------------------------------------------

    22. ARBITRATION. The parties agree to submit any claim, action, grievance or
controversy (the "Grievance") arising under or out of this Agreement to final
and binding arbitration in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association. A request for arbitration must be
filed with the American Arbitration Association within six (6) months after the
grieving party knew or had reason to know of the events giving rise to the
Grievance, and a copy of the arbitration request must be served upon the other
party in accordance with Section 17. The decision of the arbitrator on any
Grievance submitted under this Section 22 will be final and binding on the
parties. The cost of the arbitrator and arbitration proceedings shall be borne
equally by the parties, and the arbitration shall be conducted in Burlington,
Vermont. The parties agree that the arbitrator shall have no authority to add
to, subtract from or modify in any way, the terms or provisions of this
agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this agreement, all as
of the date first written above.

 

ROCK OF AGES CORPORATION

 

_____________________________   By:/s/ Kurt M. Swenson
    Kurt M. Swenson, Chairman
    and Chief Executive Officer Witness       _____________________________
Witness /s/ Rudolph R. Wrabel
Rudolph R. Wrabel

 

12
 

--------------------------------------------------------------------------------

EXHIBIT 5
To Employment Agreement of
Rudolph R. Wrabel

 

INITIAL FRINGE BENEFITS: The following is a list of the fringe benefits provided
to the Employee. These benefits may be phased out and terminated and the Company
may substitute for the Initial Fringe Benefits such different and/or additional
fringe benefits as the Company from time to time, after the date hereof, makes
available for the Company's similarly situated employees. Please see the Rock of
Ages Corporation Employee Resource Manual of Policies and Benefits and/or the
actual benefit plans for further information.

   LIFE INSURANCE. One and one-half times annual salary rounded to nearest
$1,000 (maximum currently $280,000). At retirement, coverage reduces to 50% with
maximum of $60,000. Fully paid by company. See plan for actual details.

   MEDICAL INSURANCE. Dual choice: Indemnity plan with vision care or a managed
plan with vision care and a dental plan option. Company pays 83% for the
indemnity plan and 95% for the managed plan (88% with the dental plan option).
See plan for actual details.

   VACATION. Four weeks or such greater amount as is determined by you to be
reasonably necessary and is approved by the Chief Executive Officer.

   HOLIDAYS. Ten annually.

   SICK LEAVE. Up to 10 days paid time off per year for the illness or injury of
the employee only.

   LONG TERM DISABILITY. Provides 60% of base salary after 26 weeks of
short-term disability. Five day waiting period unless hospitalized. See plan for
actual details.

   PENSION. Final five year average base salary X .018 plus final five year
average excess social security compensation X .004% X years of service (30
maximum) = monthly benefit payable at normal retirement (age 65), life zero
years certain. Other options actuarially reduced for continuation to
spouse/beneficiary. 100% vesting when employed five years. Early retirement
benefits available at or after age 55 assuming employee has 10 years of service.
Benefit actuarially reduced for early retirement. Eligible after one year of
service per plan. Fully paid by company. See plan for actual details.

   401K PLAN. Optional pension benefit allows employee to defer pretax up to
100% of income (subject to statutory maximum) into a choice of fifteen
investment funds. Company matches 25% on the first $1,000 deferred and 10% on
deferrals over $1,000. Employee is eligible to participate as of the first of
the quarter following one year of employment. See plan for actual details.

13
 

--------------------------------------------------------------------------------

    CAR. Company car provided by purchase or lease as approved by CEO. All gas,
maintenance, insurance and repairs paid by company. Company follows actual IRS
audit instructions regarding treatment of personal use of car.

   BUSINESS EXPENSES. All ordinary and necessary business expenses are
reimbursed in full by the Company based on submission of expense reimbursement
forms.

   MOVING EXPENSES. Any moving expenses, including the real estate commission on
the sale of Employee's house in Houston, Texas, closing costs, professional
mover fees, etc., will be reimbursed in full by the Company. Taxable moving
expense reimbursements shall be "grossed up" to cover the estimated additional
tax liability incurred by Employee as a result of such reimbursements.

    CELL PHONE. A cell phone will be provided and all usage charges paid by the
Company.

    AIR TRAVEL. Frequent flyer miles earned are retained by the employee.
Employees are expected to fly economy class for domestic flights and personally
pay for additional charges for, or upgrades to, first class or business class.
International flights are by business class. Exceptions to this policy may be
approved by the Chief Executive Officer for special situations.

 

14

--------------------------------------------------------------------------------

 

EXHIBIT 10.2

[ROCK OF AGES LETTERHEAD]

May 3, 2004

 

Rudolph R. Wrabel
11635 Versailles Lakes Lane
Houston, Texas 77082

RE:  Housing Expense Reimbursement

 

Dear Rick:

The purpose of this letter is to set forth our general understanding with
respect to reimbursement for certain housing expenses while you are maintaining
your current home in Houston, Texas. We will provide you with whatever
assistance we can to help you find a community in Vermont that is acceptable to
you and your family, and a school that will satisfy your son's desire for a
curriculum that is strong in fine arts. We understand that this and the sale of
the Houston house will take time. However, since one of the job requirements for
the Chief Operating Officer of the Memorials Division is to be based at the
Company's offices in Graniteville, Vermont, we encourage you to begin the
process of finding a suitable community and school in Vermont as soon as
possible.

The moving expenses and reimbursements are covered in the Employment Agreement
between you and the Company dated as of May 17, 2004. We also agree to reimburse
you for your housing expenses in Vermont incurred while you are maintaining your
current residence in Houston. Such expenses shall include rental and utility
expense for an apartment in Vermont while you are searching for a permanent
home, or interest expenses, property taxes, and utilities should you purchase a
home in Vermont before the sale of your Houston home. We will not reimburse
expenditures for land and buildings, personal property such as furniture or
other items constituting your property since the intent is to reimburse only
your carrying costs. We will also reimburse coach class air travel expenses
between Burlington, Vermont and Houston, Texas for bringing your family to
Vermont to assist in the process of searching for a community and school, and
expenses incidental thereto. We will reimburse you for such expenses monthly,
upon submission of an expense report and receipts in a mutually agreed form.

--------------------------------------------------------------------------------

Reimbursement for such expenses will commence as of the date that you start your
employment with Rock of Ages, and will continue until the earlier of the date
that you close on the sale of your house in Houston, or June 30, 2007. We will
need to approve in advance any housing plans in Vermont that will result in
housing expenses in excess of $2,000 per month.

If the foregoing is acceptable, kindly sign this letter below in the space
indicated.

   Very truly yours,       ROCK OF AGES CORPORATION       By: /s/Kurt M. Swenson
     Kurt M. Swenson, Chairman and
     Chief Executive Officer



ACCEPTED:

/s/ Rudolph R. Wrabel
Rudolph R. Wrabel

/KMS